Exhibit 10.04

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of June
2, 2015, by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia corporation
(the “Company”), INTABEX NETHERLANDS B.V., a company formed under the laws of
The Netherlands and a Subsidiary of the Company (the “Dutch Borrower”; together
with the Company, collectively the “Borrowers,” and each individually, a
“Borrower”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation (“Alliance AG”),
the Lenders (as defined below) party hereto and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (together with any successor administrative
agent, the “Administrative Agent”). Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009 and amended and restated as of August 1, 2013, and as further
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of May 30, 2014 and that certain Second Amendment to Amended and
Restated Credit Agreement dated as of February 6, 2015 (the “Credit Agreement”);
WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided; and
WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.
NOW, THEREFORE, it is agreed:
I.Amendments to the Credit Agreement.
1.The definition of “Consolidated EBIT” appearing in Section 1.1 of the Credit
Agreement is hereby amended by adding the following text to the end thereof
immediately following clause (xviii):
“plus (xix) the amount of reserves taken for Receivables (A) for the fiscal
quarter ended June 30, 2014, so long as not in excess of $200,000 in the
aggregate for such fiscal quarter, (B) for the fiscal quarter ended September
30, 2014, so long as not in excess of $4,100,000 in the aggregate for such
fiscal quarter, (C) for the fiscal quarter ended December 31, 2014, so long as
not in excess of $8,200,000 in the aggregate for such fiscal quarter and (D) for
the fiscal quarters ended June 30, 2015, September 30, 2015, December 31, 2015
and March 31, 2016, so long as not in excess of $6,600,000 in the aggregate for
all such fiscal quarters; provided that, in each case, income representing a
recovery of any such reserved Receivables shall be excluded from the calculation
of Consolidated EBIT; plus (xx) restructuring



Americas 90582896 (2K)
 
 




--------------------------------------------------------------------------------




charges (A) for the fiscal quarter ended March 31, 2015, so long as not in
excess of $8,500,000 in the aggregate for such fiscal quarter and (B) for any of
the fiscal quarters ended June 30, 2015, September 30, 2015, December 31, 2015
and March 31, 2016, so long as not in excess of $6,000,000 in the aggregate for
all such fiscal quarters; plus (xxi) reserves taken for the application of
adjustments for applying the rule of lower of cost or fair market value to
inventory (i) for the fiscal quarter ended June 30, 2014, so long as not in
excess of $1,200,000 in the aggregate for such fiscal quarter, (ii) for the
fiscal quarter ended September 30, 2014, so long as not in excess of $3,500,000
in the aggregate for such fiscal quarter and (iii) for the fiscal quarter ended
March 31, 2015, so long as not in excess of $3,000,000 in the aggregate for such
fiscal quarter.


1.    The definition of “Credit Document” appearing in Section 1.1 of the Credit
Agreement is hereby amended by adding the text “, the First Amendment, the
Second Amendment, the Third Amendment” immediately after the text “this
Agreement” appearing therein.
2.    The definition of “Mortgaged Property” appearing in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Mortgaged Property” shall mean (i) the Value Added Processing Facility of the
Company which is encumbered (or required to be encumbered) by a Mortgage
pursuant to the terms hereof and (ii) immediately upon becoming encumbered by a
Mortgage pursuant to Section 5.12, (A) the Forsyth County Facility, (B) the Pitt
County Facility and (C) the Wilson County Facility, in each case, which is
encumbered (or required to be encumbered) by a Mortgage pursuant to the terms
hereof.
3.    The definition of “Permitted Encumbrance” appearing in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Permitted Encumbrance” shall mean, with respect to each Mortgaged Property,
(i) the liens securing ad valorem real estate taxes and assessments by any
taxing authority for the year in which a Mortgage Policy for such Mortgaged
Property is issued and subsequent years, which are not yet due and payable;
(ii) all restrictions, covenants, conditions, easements, zoning restrictions and
other matters of record affecting such Mortgaged Property, in each case not
securing Indebtedness and which do not materially impair the value of such
Mortgaged Property or the operations conducted on such Mortgaged Property; and
(iii) such state of facts as are disclosed by the survey of the Mortgaged
Property delivered to the Administrative Agent pursuant to (A) Section 5.12(d)
of the Existing Credit Agreement and Section 5.12(d), as applicable, which do
not materially impair the value of such Mortgaged Property or the operations
conducted on such Mortgaged Property.



Americas 90582896 (2K)
2
 




--------------------------------------------------------------------------------




4.    The definition of “Security Documents” appearing in Section 1.1 of the
Credit Agreement is hereby amended by deleting the text “the Mortgage” appearing
therein and inserting the text “each Mortgage” in lieu thereof.
5.    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:
“First Amendment” shall mean the First Amendment to Amended and Restated Credit
Agreement, dated as of May 30, 2014, by and among the Borrowers, Alliance AG,
the lenders party thereto and the Administrative Agent.
“Forsyth County Facility” shall mean the fee owned facility located on Big Oaks
Drive, in King, Forsyth County, North Carolina.
“New Mortgaged Properties” shall have the meaning provided in Section 5.12.
“Pitt County Facility” shall mean the fee owned facility located on U.S. Highway
264-A, in Farmville, in Pitt County, North Carolina.
“Second Amendment” shall mean the Second Amendment to Amended and Restated
Credit Agreement, dated as of February 6, 2015, by and among the Borrowers,
Alliance AG, the lenders party thereto and the Administrative Agent.
“Third Amendment” shall mean the Third Amendment to Amended and Restated Credit
Agreement, dated as of June 2, 2015, by and among the Borrowers, Alliance AG,
the lenders party thereto and the Administrative Agent.
“Wilson County Facility” shall mean the fee owned facility located on Old
Stantonsburg Road, in Wilson, Wilson County, North Carolina.
6.    Section 3.19(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(c)    Each Mortgage, when recorded, creates, as security for the obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and mortgage lien on the Mortgaged Property described therein in
favor of the Administrative Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Parties, superior and
prior to the rights of all third Persons (except that the security interest and
mortgage lien created on such Mortgaged Property may be subject to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Encumbrances related thereto).”
7.    Section 5.9(a) of the Credit Agreement is hereby amended by amending and
restating the table appearing therein as follows:



Americas 90582896 (2K)
3
 




--------------------------------------------------------------------------------




Period
Ratio
January 1, 2013 through and including June 30, 2013
1.90 to 1.00
July 1, 2013 through and including September 30, 2013
1.80 to 1.00
October 1, 2013 through and including December 31, 2013
1.85 to 1.00
January 1, 2014 through and including March 31, 2014
1.85 to 1.00
April 1, 2014 through and including September 30, 2014
1.70 to 1.00
October 1, 2014 through and including March 31, 2015
1.50 to 1.00
April 1, 2015 through and including June 30, 2015
1.60 to 1.00
July1, 2015 through and including September 30, 2015
1.60 to 1.00
October 1, 2015 through and including December 31, 2015
1.65 to 1.00
January 1, 2016 through and including March 31, 2016
1.70 to 1.00
April 1, 2016 and thereafter
1.90 to 1.00



8.    Section 5.9(b) of the Credit Agreement is hereby amended by: (i) deleting
the ratio appearing therein applicable to the period from April 1, 2015 through
and including June 30, 2015 and inserting in lieu thereof “7.60 to 1.00”; (ii)
deleting the ratio appearing therein applicable to the period from July 1, 2015
through and including September 30, 2015 and inserting in lieu thereof “7.60 to
1.00” and (iii) deleting the ratio appearing therein applicable to the period
from October 1, 2015 through and including December 31, 2015 and inserting in
lieu thereof “7.15 to 1.00”.
9.    Section 5.12 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“New Mortgaged Properties. Within sixty (60) days (or such longer period as the
Administrative Agent may agree in its sole discretion) of the date of the Third
Amendment:
(a)    The Company will, and will cause each other Credit Party to, grant to the
Administrative Agent for the ratable benefit of the Secured Parties Mortgages
(and related UCC filings, including corresponding UCC fixture filings) in the
Forsyth County Facility, the Pitt County Facility and the Wilson County Facility
(individually, the “New Mortgaged Property” and collectively, the “New Mortgaged
Properties”). All such Mortgages (and, if applicable, UCC filings) shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent and shall constitute valid and enforceable Liens
subject to no other Liens except for Permitted Encumbrances related



Americas 90582896 (2K)
4
 




--------------------------------------------------------------------------------




thereto. The Mortgages (and related UCC filings) or instruments related thereto
shall have been duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent required to be granted pursuant to the Mortgages,
which shall include Liens on the equipment of the Company and such other Credit
Parties to the extent such equipment is located on such New Mortgaged Property,
and all taxes, fees and other charges payable in connection therewith shall have
been paid in full.
(b)    In connection with each Mortgage delivered pursuant to clause (a) above,
the Administrative Agent shall have received a Mortgage Policy relating to such
Mortgage, issued by a title insurer reasonably satisfactory to the
Administrative Agent, in an insured amount satisfactory to the Administrative
Agent based on the Administrative Agent’s good faith, reasonable value
attributable to such New Mortgaged Property and insuring the Administrative
Agent that the Mortgage on such New Mortgaged Property is a valid and
enforceable first priority mortgage lien on such New Mortgaged Property, free
and clear of all defects and encumbrances except Permitted Encumbrances, with
each such Mortgage Policy (1) to be in form and substance reasonably
satisfactory to the Administrative Agent, (2) to include, to the extent
applicable and available in the applicable jurisdiction, supplemental
endorsements (including, without limitation, endorsements relating to future
advances under this Agreement and the Loans, usury, first loss, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any other matters that the
Administrative Agent in its discretion may reasonably request), (3) to not
include the “standard” title exceptions, a survey exception (other than
identifying Permitted Encumbrances reflected on the survey) or an exception for
mechanics’ liens, and (4) to provide for affirmative insurance and such
reinsurance or coinsurance as the Administrative Agent in its discretion may
reasonably request.
(c)    In connection with each Mortgage delivered pursuant to clause (a) above,
to induce the title company to issue the Mortgage Policies referred to in clause
(b) above, the title company shall have received such affidavits, certificates,
information and instruments of indemnification (including, without limitation, a
so-called “gap” indemnification) as shall be required by the title company,
together with payment by the Company of all Mortgage Policy premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of such Mortgages and issuance of such Mortgage
Policies;
(d)    In connection with each Mortgage delivered pursuant to clause (a) above,
the Administrative Agent shall have received a survey of the relevant New
Mortgaged Property (and all improvements thereon) (1) prepared by a surveyor or
engineer licensed to perform surveys in the state where such New Mortgaged
Property is located, (2) dated not earlier than six months prior to the date of
delivery thereof, (3) certified by the surveyor in accordance with the
certification requirements of the Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys (with such items from Table A of such survey
requirements as may be reasonably requested by the Administrative Agent) to the



Americas 90582896 (2K)
5
 




--------------------------------------------------------------------------------




Administrative Agent in its capacity as such and the title company, (4)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date or
preparation of such survey, and (5) sufficient for the title company to remove
all standard survey exceptions from the Mortgage Policy relating to such New
Mortgaged Property (other than identifying Permitted Encumbrances reflected on
the survey) and issue the applicable endorsements required pursuant to the
provisions of clause (b) above.
(e)    In connection with each Mortgage delivered pursuant to clause (a) above,
the Administrative Agent shall have received, to the extent requested by the
Administrative Agent, copies of all leases in which the Company or any of its
Subsidiaries holds the lessor’s interest or other agreements relating to
possessory interests, if any; provided that, to the extent any of the foregoing
affect such New Mortgaged Property, to the extent requested by the
Administrative Agent, such agreements shall be subordinate to the Lien of the
Mortgage to be recorded against such New Mortgaged Property, either expressly by
its terms or pursuant to a subordination, non-disturbance and attornment
agreement (with any such agreement being reasonably acceptable to the
Administrative Agent).
(f)    In connection with each Mortgage delivered pursuant to clause (i) above,
the Administrative Agent shall have received a “life of loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each New
Mortgaged Property, in form and substance acceptable to the Administrative Agent
(together with notice about special flood hazard area status and flood disaster
assistance, duly executed by the Company and applicable Subsidiary and evidence
of flood insurance, in the event any improvements are located in a special flood
hazard area).
(g)    In connection with each Mortgage delivered pursuant to clause (a) above,
the Administrative Agent shall have received opinions of counsel for the Credit
Parties in the jurisdiction where such New Mortgaged Property is located and in
the jurisdiction of formation of the applicable Subsidiary, in each case, in
form and substance reasonably satisfactory to the Administrative Agent, and such
other documents as the Administrative Agent reasonably requests; including to
the extent applicable and obtainable using commercially reasonable efforts,
landlord waivers, consents and estoppels.
(h)    If the Administrative Agent reasonably determines that it is required by
law or regulation to have appraisals prepared in respect of any New Mortgaged
Property of the Company and the other Credit Parties, the Company will, at its
own expense, ensure that the Administrative Agent shall have received appraisals
which satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.”
10.    Section 6.10(e) of the Credit Agreement is hereby amended by deleting the
text “[Intentionally Omitted]” appearing therein and inserting the following
text in lieu thereof:



Americas 90582896 (2K)
6
 




--------------------------------------------------------------------------------




“to make Restricted Payments (not justified pursuant to other clauses of this
Section 6.10) with respect to the Senior Secured Notes in an aggregate amount
not to exceed $50,000,000 in any fiscal year commencing with the fiscal year
ending March 31, 2016 so long as (x) no Default or Event of Default shall have
occurred or be continuing or would result from any such Restricted Payment and
(y) such Restricted Payment is permitted by the terms of the Senior Secured
Notes Documents and any other agreement or instrument governing or evidencing
Indebtedness of the Credit Parties and their Subsidiaries; provided, that (i) if
the aggregate amount of Restricted Payments made in any fiscal year shall be
less than the maximum amount of Restricted Payments permitted under this Section
6.10(e) for such fiscal year (before giving effect to any carryover from the
prior fiscal year), then an amount equal to 100% of such shortfall shall be
added to the amount of Restricted Payments permitted under this Section 6.10(e)
for the immediately succeeding (but not any other) fiscal year and (ii) in
determining whether any amount is available for carryover pursuant to preceding
clause (i), the amount expended in any fiscal year shall first be deemed to be
from the amount al1ocated to such fiscal year (before giving effect to any
carryover from the prior fiscal year)”
11.    Section 6.14 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“The Credit Parties shall not permit the Uncommitted Inventories to exceed
$250,000,000 in the aggregate at the end of any fiscal quarter less the maximum
amount that may be payable under the unsecured Guaranty Obligations of the
Company permitted under Section 6.3(h); provided, that if at the end of any
fiscal quarter ending on or prior to March 31, 2016 the immediately preceding
requirements of this Section 6.14 are not complied with but at the end of such
fiscal quarter the Uncommitted Inventories shall not exceed $285,000,000 in the
aggregate less the maximum amount that may be payable under the unsecured
Guaranty Obligations of the Company permitted under Section 6.3(h), then no
breach of this Section 6.14 shall have occurred so long as (x) on a day within
90 days of the end of such fiscal quarter the Uncommitted Inventories shall be
less than $250,000,000 in the aggregate on such day less the maximum amount that
may be payable under the unsecured Guaranty Obligations of the Company permitted
under Section 6.3(h) and (y) at no time during such 90 day period shall
Uncommitted Inventories exceed $285,000,000 in the aggregate less the maximum
amount that may be payable under the unsecured Guaranty Obligations of the
Company permitted under Section 6.3(h).”
12.    Section 7.1(c)(i) of the Credit Agreement is hereby amended by inserting
the text “, Section 5.12” immediately after the text “, Section 5.9” appearing
therein.
II.    Miscellaneous Provisions.
1.    In order to induce the Administrative Agent and the Lenders to enter into
this Third Amendment, each Credit Party hereby represents and warrants that (i)
no Default or Event of Default exists as of the Third Amendment Effective Date
(as defined below), both immediately



Americas 90582896 (2K)
7
 




--------------------------------------------------------------------------------




before and after giving effect to this Third Amendment on such date, (ii) all of
the representations and warranties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects on the
Third Amendment Effective Date, both immediately before and after giving effect
to this Third Amendment on such date, with the same effect as though such
representations and warranties had been made on and as of the Third Amendment
Effective Date or, to the extent such representations and warranties expressly
relate to an earlier date, on and as of such earlier date, (iii) the execution,
delivery and performance of this Third Amendment has been duly authorized by all
necessary action on the part of each Credit Party, has been duly executed and
delivered by each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against each of them in accordance
with its terms, except to the extent that the enforceability hereof may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (iv) the execution and delivery hereof by each Credit Party and
the performance and observance by each Credit Party of the provisions hereof do
not violate or conflict with (A) any organizational document of any Credit Party
or (B) any Requirement of Law applicable to such Credit Party or result in a
breach of any provision of or constitute a default under any Contractual
Obligation of any Credit Party.
2.    The Credit Parties acknowledge and agree and hereby represent and warrant
that (x) the Credit Agreement (as modified hereby) and each other Credit
Document, and all Credit Party Obligations and Liens thereunder, are valid and
enforceable against the Credit Parties in every respect and all of the terms and
conditions thereof are legally binding upon the Credit Parties, in each case all
without offset, counterclaims or defenses of any kind and (y) the perfected
status and priority of each Lien and security interest created under any Credit
Document remains in full force and effect in accordance with the requirements of
the Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the Third
Amendment Effective Date, both immediately before and immediately after giving
effect to this Third Amendment on such date.
3.    This Third Amendment is limited precisely as written and, except as
expressly set forth herein, shall not constitute or be deemed to constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document and shall not prejudice any right or
rights that the Administrative Agent or the Lenders may have now or in the
future under or in connection with the Credit Agreement or any other Credit
Document.
4.    This Third Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Administrative Agent.
5.    THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN



Americas 90582896 (2K)
8
 




--------------------------------------------------------------------------------




ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK.
6.    This Third Amendment shall become effective as of March 31, 2015 (the
“Third Amendment Effective Date”) when each of the following conditions shall
have been satisfied:
(a)    the Company shall have paid to the Administrative Agent for the benefit
of each Lender which has executed and delivered a counterpart hereof as provided
in following clause (b) on or prior to 9:00 a.m. on June 2, 2015, an amendment
fee as set forth in the fee letter between the Company and the Administrative
Agent dated May 26, 2015 and delivered in connection with this Third Amendment;
(b)    the Borrowers, Alliance AG, and the Lenders constituting the Required
Lenders and the Administrative Agent shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036, Attention: Peixuan Wu
(facsimile number:  212-354-8113 / e-mail address: peixuan.wu@whitecase.com);
and
(c)    the Company shall have paid to the Administrative Agent all fees, costs
and expenses (including, without limitation, legal fees and expenses of White
and Case LLP) payable to the Administrative Agent to the extent due under the
Credit Agreement and the Work Fee Letter between the Company and the
Administrative Agent dated May 26, 2015 and delivered in connection with this
Third Amendment.
7.    This Third Amendment constitutes a “Credit Document” for purposes of the
Credit Agreement and the other Credit Documents. No provision of this Third
Amendment may be amended, modified, waived or supplemented, except as provided
in Section 9.1 of the Credit Agreement.
8.    By executing and delivering a copy hereof, each Credit Party hereby agrees
that all Credit Party Obligations of the Credit Parties shall be fully
guaranteed pursuant to the Guarantees and shall be fully secured pursuant to the
Credit Documents, in each case in accordance with the respective terms and
provisions thereof and that this Third Amendment does not in any manner
constitute a novation of any Credit Party Obligations under any of the Credit
Documents.
9.    From and after the Third Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
10.    Upon the occurrence of the Third Amendment Effective Date, the Required
Lenders hereby waive any Event of Default that may have occurred prior to the
effectiveness of this Third Amendment with respect to Sections 5.9(a) and (b) of
the Credit Agreement for the Calculation Period ended March 31, 2015.



Americas 90582896 (2K)
9
 




--------------------------------------------------------------------------------






[SIGNATURE PAGES TO FOLLOW]
III.    



Americas 90582896 (2K)
10
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first
written above.


COMPANY:
ALLIANCE ONE INTERNATIONAL, INC.




By:     /s/ Joel L. Thomas                
Name:    Joel L. Thomas
Title:
Executive Vice President—Chief Financial Officer





By:     /s/ B. Lynne Finney                
Name:    B. Lynne Finney
Title:    Assistant Treasurer




DUTCH BORROWER:
INTABEX NETHERLANDS B.V.




By:     /s/ Joel L. Thomas                
Name:    Joel L. Thomas
Title:
Attorney





FOREIGN GUARANTOR:
ALLIANCE ONE INTERNATIONAL AG




By:     /s/ Joel L. Thomas                
Name:    Joel L. Thomas
Title:
Authorized Signatory


Signature page to Third Amendment
Americas 90582896 (2K)
 
 




--------------------------------------------------------------------------------








DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender




By:     /s/ Michael Shannon                
Name:    Michael Shannon                
Title:    Vice President                    




By:     /s/ Dusan Lazarov                
Name:    Dusan Lazarov                
Title:    Director                    

Signature page to Third Amendment


Americas 90582896 (2K)
 
 




--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By:        /s/ William O’Daly                

    Name: WILLIAM O’DALY
    Title: AUTHORIZED SIGNATORY


By:        /s/ Franziska Schooch                

    Name: FRANZISKA SCHOOCH
    Title: AUTHORIZED SIGNATORY



Signature page to Third Amendment


Americas 90582896 (2K)
 
 




--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




GOLDMAN SACHS BANK USA




By:        /s/ Michelle Latzoni                

    Name: Michelle Latzoni
    Title: Authorized Signatory



Signature page to Third Amendment


Americas 90582896 (2K)
 
 




--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:




ING Belgium, Brussels, Geneva Branch




By:        /s/ Sophie D’Hooghe                

    Name: SOPHIE D’HOOGHE
    Title: Relationship Manager


By:        /s/ Bruno Houdmont                

    Name: BRUNO HOUDMONT
    Title: General Manager





Signature page to Third Amendment


Americas 90582896 (2K)
 
 




--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:


NATIXIS, NEW YORK BRANCH




By:        /s/ Séverine Pardo                

    Name: Séverine Pardo
    Title: Executive Director


By:        /s/ Arnaud Stevens                

    Name: Arnaud Stevens
    Title: Managing Director
Head of Global Energy & Commodities



Signature page to Third Amendment


Americas 90582896 (2K)
 
 




--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL,
INC., INTABEX NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT


Name of Institution:


Standard Chartered Bank        




By:        /s/ Steven Aloupis                

    Name: STEVEN ALOUPIS A2388
    Title: MANAGING DIRECTOR
CAPITAL MARKETS


By:        /s/ Robin Francis                

    Name: Robin Francis
    Title: MANAGER-LDU AMERICAS
Standard Chartered Bank







Signature page to Third Amendment


Americas 90582896 (2K)
 
 


